2020 IL App (1st) 201182
                                        No. 1-20-1182
                                                                 Fourth Division
                                                              November 10, 2020
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                                FIRST DISTRICT
______________________________________________________________________________

                                                            )
THOMAS J. SOMER, in His Official Capacity as Bloom          )   Appeal from the Circuit Court
Township Supervisor; CARLA MATTHEWS, in Her                 )   of Cook County.
Official Capacity as Bloom Township Trustee; MIKE L.        )
NOONAN, in His Official Capacity as Bloom Township          )   No. 2020 COMS 000032
Trustee; JOSEPH PATRICK STANFA, in His Official             )
Capacity as Bloom Township Highway Commissioner;            )   The Honorable
DERRICK BURGESS, in His Official Capacity as Mayor          )   Patrick T. Stanton,
of the Village of Sauk Village; ANNIE R. COULTER, in        )   Judge Presiding.
Her Official Capacity as Mayor of the Village of Ford       )
Heights; DAVID A. GONZALEZ, in His Official                 )
Capacity as Mayor of the City of Chicago Heights;           )
RICHARD HOFELD, in His Official Capacity as Mayor           )
of the Village of Homewood; TERRY L. MATTHEWS,              )
in His Official Capacity as Mayor of the Village of South   )
Chicago Heights; KENNETH PETERSON, in His Official          )
Capacity as Mayor of the Village of Steger;                 )
CHRISTOPHER BAIKAUSKAS, in His Capacity as                  )
Alderman of the City of Chicago Heights; and KIM M.         )
ABEL, RICHARD J. AMADIO, LUPITA ARELLANO,                   )
KATHERINE AURELIO, LORI L. AURELIO-WHITE,                   )
MICHELE R. BAIKAUSKAS, SYLVIA BALTAZAR,                     )
JOYCE BLACK, LOUISE BOSTA, CHARLES                          )
CIAPHRS, DEBORAH K. CLADIS, HENRY DIAL,                     )
ALLIYAH DRAKE, CURTIS DRAKE, SHIRLEY                        )
DRAKE, JANET M. FIORENZO, TERENCE J.                        )
FIORENZO, MONIQUE GREEN, BETTY HARR,                        )
VICTORIA HAYSLETT, PAIGE HOGEVEEN, EDDIE                    )
JONES, SHARRONNE JONES, EDWARD J.                           )
KAMINSKI, BILL KELLY, BRIAN KERASEK,                        )
BERNARD LEWIS, FRANK LEWIS, FRANKIE W.                      )
LEWIS, INEISHA C. LEWIS, LAKEYSHA LEWIS,                    )
KEITH L. LOH, DAVID L. LONG, ARACELI                        )
MARRUFO, RONALD R. MASCITTI, STEVEN W.                      )
     No. 1-20-1182


     MATTHEWS, CHRISTINE PANICI, LUCIANO                    )
     PANICI, JR., PAUL PAPPALARDO, KEITH PARISE,            )
     JOSEPH POPE, NORMA SANCHEZ, JOYCE                      )
     SEALEY-HUFF, TIMOTHY M. SEESE, JUDI SOMER,             )
     JOHN N. STANFA, ERIC STANTON, LISA                     )
     STANTON, CURTIS STRACZEK, TRACY                        )
     SYLVESTAR, TRAVIS TAYLOR, PETROS                       )
     VISVARDIS, and DANNY L. WHITE, JR., as                 )
     Citizens of Bloom Township,                            )
                                                            )
             Plaintiffs-Appellants,                         )
                                                            )
     v.                                                     )
                                                            )
     THE BLOOM TOWNSHIP DEMOCRATIC                          )
     ORGANIZATION; THE BLOOM TOWNSHIP                       )
     DEMOCRATIC CENTRAL COMMITTEE; LORI J.                  )
     WILCOX, in Her Official Capacity as Committeeperson )
     for the Bloom Township Democratic Organization Central )
     Committee; THE CLERK OF BLOOM TOWNSHIP, in )
     Her Official Capacity; and KAREN A. YARBOROUGH, )
     in Her Official Capacity as Clerk of Cook County,      )
                                                            )
             Defendants                                     )
                                                            )
     (The Bloom Township Democratic Organization; The       )
     Bloom Township Democratic Central Committee; and       )
     Lori J. Wilcox, in Her Official Capacity as Committee- )
     person for the Bloom Township Democratic Organization )
     Central Committee,                                     )
             Defendants-Appellees).                         )
                                                            )
     ______________________________________________________________________________

                 PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                 Justices Hall and Ellis concurred in the judgment and opinion.

                                               OPINION

¶1         Bloom Township (Township) has several local elected offices which will be voted on in

        their next general election, which will be held on April 6, 2021. Normally, the nominees for

        each political party for their elected positions are selected through a caucus process, which

        would occur on December 1, 2020. However, this is anything but a normal year, and the

                                                    2
     No. 1-20-1182


         presence of a global health pandemic has changed the landscape of many otherwise “normal”

         activities. Accordingly, plaintiffs, various elected officials and citizens of the Township, have

         filed a lawsuit seeking an order requiring the Democratic nominees to be selected through a

         primary instead of through the Township caucus process. Plaintiffs also filed a motion for a

         preliminary injunction and temporary restraining order, seeking the same relief. After a

         hearing, the trial court denied plaintiffs’ request for a preliminary injunction, finding that

         plaintiffs had failed to establish a likelihood of success on the merits. Plaintiffs appeal and, for

         the reasons that follow, we affirm, with instructions.

¶2                                             BACKGROUND 1

¶3           Bloom Township is an Illinois township, as defined by the Township Code (60 ILCS 1/1-

         1 et seq. (West 2018)), with an estimated population of 89,214 residents, 56,182 of whom were

         registered voters in the 2018 election. Under the Township Code, certain township offices are

         elected “at the time of the regular township election provided in the general election law” and

         hold office for four years. 60 ILCS 1/50-10(a) (West 2018). For 2021, the date of that election

         is April 6, 2021. See 10 ILCS 5/2A-1.1 (West 2018) (setting forth election schedule).

¶4           Under the Township Code, on the first Tuesday in December preceding the date of the

         regular township election—here, December 1, 2020—“a caucus shall be held by the voters of

         each established political party in a township to nominate its candidates for the various offices

         to be filled at the election.” 60 ILCS 1/45-10(a) (West 2018). The party’s township central

         committee is responsible for promulgating rules of procedure for the caucus (60 ILCS 1/45-15

         (West 2018)), which must be approved, and may be amended, by the participants attending the




             1
              All facts are taken from plaintiffs’ complaint and its exhibits, as well as from the briefing on the
     motion for a preliminary injunction.
                                                           3
     No. 1-20-1182


        caucus (60 ILCS 1/45-50(a) (West 2018)). However, a political party’s township central

        committee “may, with respect to any regular township election, determine that its candidates

        for township offices shall be nominated by [a] primary [election] in accordance with the

        general election law,” rather than through a caucus process. 60 ILCS 1/45-55 (West 2018).

        Under the Township Code, “[i]f the township central committee makes that determination, it

        must file a statement of the determination with the county clerk no later than November 15

        preceding the township election.” 60 ILCS 1/45-55 (West 2018).

¶5         In the case at bar, the Township’s Democratic central committee allegedly intends to select

        its candidates through a caucus process, to be held on December 1, 2020. While this would

        normally be uncontroversial, the global pandemic caused by the novel coronavirus (COVID-

        19) has altered the landscape in which the caucus is to occur. On March 9, 2020, Governor

        Pritzker declared all counties in the state of Illinois as a disaster area and, on March 13, 2020,

        issued an executive order imposing restrictions as a result of the pandemic. The governor

        subsequently issued a number of disaster declarations throughout the spring, summer, and fall

        and periodically issued executive orders modifying the restrictions, depending on the state’s

        level of success in battling the pandemic. At their maximum, the restrictions included, inter

        alia, a “stay at home” order, the temporary closing of all nonessential businesses, the temporary

        closing of schools, the mandatory wearing of face coverings, and the limitation of public or

        private gatherings to no more than 10 people. At the time that the complaint at issue in the

        instant appeal was filed, gatherings were limited to no more than 50 people or 50% of room




                                                      4
     No. 1-20-1182


         capacity, whichever is less, and at the time of the filing of this opinion, the pandemic has

         increased at an alarming rate. 2

¶6           On October 9, 2020, plaintiffs filed a complaint in the circuit court of Cook County, seeking

         an order prohibiting the Township’s Democratic candidates from being selected through a

         caucus and requiring the selection of candidates through a primary election. Plaintiffs allege

         that the COVID-19 pandemic makes a caucus unsafe and would require the Township’s

         citizens to choose between risking their health and forfeiting their right to vote. Plaintiffs

         further allege that the number of participants at caucuses has historically been approximately

         200 electors, and estimated that the December 1, 2020, caucus was expected to have as many

         as 300 to 400 electors. Plaintiffs allege that holding such a caucus would “almost certainly”

         violate the governor’s executive orders limiting the size of gatherings and mandating social

         distancing. Plaintiffs’ complaint sets forth five counts: (1) declaratory judgment, (2) injunctive

         relief, (3) violations of the Election Code, (4) mandamus, and (5) a writ of prohibition.

¶7           On the same day, plaintiffs filed an emergency motion for a temporary restraining order

         and for a preliminary injunction. Plaintiffs requested an order that the Township be prohibited

         from holding a caucus meeting on December 1, 2020, and that all Township candidates should

         be elected via a consolidated primary election in February 2021.

¶8           In response to the motion for a preliminary injunction, defendants claimed that the motion

         should be denied because the caucus meeting could be held in compliance with public health

         guidelines and would not unduly burden any rights of plaintiffs. Defendants further claimed

         that Democratic committeeperson Lori Wilcox had not made any public announcement as to




             2
             At the time of this appeal, gatherings are limited to 25 people or 25% of overall room capacity,
     whichever is less.
                                                         5
       No. 1-20-1182


          whether there would be a caucus meeting or a primary election, and was not required to make

          such a decision until November 11, 2020, when she was required to notify the county clerk

          under the Township Code.

¶9           The parties came before the trial court for a hearing on plaintiffs’ injunction motion on

          October 21, 2020. At the hearing, the parties focused on whether plaintiffs had a likelihood of

          success on the merits, as well as the balance of the equities. As in their response to the

          injunction motion, defendants claimed that they had no intention of violating any of the public

          health guidelines in place at the time of any caucus meeting, and counsel suggested various

          ways in which the caucus could be held in compliance with the guidelines, such as permitting

          remote attendance via Zoom or similar technology. The trial court questioned counsel about

          what would happen if restrictions further tightened so as to make it impossible to hold a caucus

          meeting, and counsel responded that if there was no caucus meeting, and the time period had

          passed for selecting a primary, then any candidates would need to run as independent

          candidates and not as candidates of the Democratic party. Counsel further explained that it was

          fairly common for candidates to run as independent candidates or as candidates of new political

          parties in township and other local governmental races in Cook County. In response, plaintiffs’

          counsel claimed that there was no practical way to permit remote participation or to comply

          with the public health guidelines, and that it would be much simpler to switch to a primary

          election.

¶ 10         On October 27, 2020, the parties came before the trial court for a ruling on plaintiffs’

          motion. Before the court issued its ruling, it noted that the governor had imposed additional

          restrictions since the time of the hearing, lowering the number of attendees at any in-person

          gathering to 25, and asked if defendants continued to assert that they would comply with the


                                                       6
       No. 1-20-1182


          public health guidelines if a caucus was held. Defendants’ counsel responded that they would,

          “absolutely.” Counsel further stated that “[w]e are trying to figure a way to do this

          predominantly remotely, if not entirely remotely.”

¶ 11         The court then turned to plaintiffs’ motion, noting that it had asked the parties to attempt

          to resolve the issue themselves, but that such efforts had proven fruitless. The court found that,

          under the Township Code, caucuses were the preferred method for political parties to choose

          their nominees for the general election, unless the committee instead decided to proceed

          through a primary election. The court further found that the Township contained several

          municipalities that would not have primary elections at all unless the committee chose to select

          its candidates in that way, meaning that no poll workers, election judges, or voters would be

          required to go to polling places within those municipalities. The court also found that the

          parties agreed that if the committee did not provide the requisite notice, then the Democratic

          party would have no nominees in the general election, meaning that the candidates would be

          required to run in the general election as independent candidates or as nominees of new

          political parties. The parties further agreed that the committee could affirmatively choose “to

          make this a nonelection,” meaning that the committee could decide that the Democratic party

          would sponsor no candidates. Finally, the court found that defendants had provided evidence

          that there had been many contested elections in the Township in which candidates ran as an

          independent, or sponsored by the Green party or other local political party.

¶ 12         The court noted that the parties did not dispute that plaintiffs had established that they had

          protectable rights, including the right of assembly, and that they would suffer irreparable harm

          if those rights were violated. Instead, the focus was on whether plaintiffs had shown that there

          was a likelihood of success on the merits, with defendants claiming that plaintiffs had failed to


                                                        7
       No. 1-20-1182


          establish that a caucus meeting could not be held without violating the governor’s health and

          safety guidelines. The court found:

                       “At this point, the court finds that plaintiffs have not met their burden. Specifically,

                 other than generally stating that the caucuses have been traditionally held indoors in

                 person with more than 50 people, now more than 25, plaintiffs have not established a

                 fair question that Wilcox and the committee cannot propose and enact rules that would

                 allow for conduct of the caucus that complies with the Governor’s Covid-19

                 limitations. Wilcox now has two weeks to decide whether or not to have a caucus that

                 complies with the governor’s rules. Thereafter, if she decides that no caucus can be

                 held, she can decide whether or not to have a primary. In making decisions, she will

                 need to weigh the risk that she will not be able to hold a caucus. In other words, if she

                 chooses to have a caucus, sends notice, but determines she can’t do one safely, or

                 whether it is in the best interests of the party to have a primary, I don’t believe this

                 court, through an injunction, can or should make that decision for her.”

¶ 13         The court specifically emphasized:

                       “In making this determination, the court accepts Wilcox’s assertion that she will

                 not hold a caucus that violates Covid-19 attendance restrictions. The court also

                 considers plaintiff’s statement that their electoral rights will be sufficiently protected if

                 no primary or caucus is held and that there is an open general election. The court is also

                 mindful that these facts are quickly changing and that the governor may, in fact, enact

                 rules applicable to the safe conduct of caucuses, as he did with the presidential election.

                       For now, the court will leave it to state and local elected policymakers to best

                 determine how and if caucuses can proceed.”


                                                          8
       No. 1-20-1182


¶ 14         Ultimately, the court found:

                 “This is a difficult decision; but ultimately, I think it’s premature in many respects for

                 me to say that a caucus can’t be held safely. And if she elects to try to have a caucus

                 and fails, the result will be an open election, which I think all parties agree, that

                 sufficiently protects the rights of the voters. And given the discretion she has to choose

                 between a primary, a caucus or not having any nominees, I don’t see how I can order

                 her to exercise that discretion to hold a primary.”

          Accordingly, the trial court denied plaintiffs’ request for a preliminary injunction.

¶ 15                                            ANALYSIS

¶ 16         On appeal, plaintiffs contend that the trial court should have granted their motion for a

          preliminary injunction in order to prevent the caucus meeting. Plaintiffs, as the parties seeking

          the preliminary injunction, were required to demonstrate (1) a clearly ascertained right in need

          of protection, (2) irreparable injury in the absence of an injunction, (3) no adequate remedy at

          law, and (4) a likelihood of success on the merits of the case. Mohanty v. St. John Heart Clinic,

          S.C., 225 Ill. 2d 52, 62 (2006). A decision to grant or deny a preliminary injunction is generally

          reviewed for an abuse of discretion. Mohanty, 225 Ill. 2d at 62-63. An abuse of discretion

          occurs only when the ruling “ ‘is arbitrary, fanciful, or unreasonable, or when no reasonable

          person would adopt the court’s view.’ ” World Painting Co., LLC v. Costigan, 2012 IL App

          (4th) 110869, ¶ 12 (quoting Clinton Landfill, Inc. v. Mahomet Valley Water Authority, 406 Ill.

          App. 3d 374, 378 (2010)). However, where the determination rests on a question of law, it is

          reviewed de novo. Mohanty, 225 Ill. 2d at 63. De novo consideration means we perform the

          same analysis that a trial judge would perform. XL Specialty Insurance Co. v. Performance

          Aircraft Leasing, Inc., 2019 IL App (1st) 181031, ¶ 62.


                                                        9
       No. 1-20-1182


¶ 17         In the case at bar, plaintiffs argue that a de novo standard of review should apply, because

          they claim that the trial court’s decision was based on its interpretation of the Township Code.

          However, the trial court’s ruling makes it clear that it was also heavily persuaded by

          defendants’ representations that they would be able to safely conduct a caucus meeting.

          Accordingly, where the trial court’s determinations of law are at issue, we review them de

          novo, but otherwise, review the court’s denial of the preliminary injunction for an abuse of

          discretion.

¶ 18         In the case at bar, only the final element—a likelihood of success on the merits—is in

          dispute, and we cannot find that the trial court erred in finding that plaintiffs had failed to

          establish a likelihood of success on the merits. First, plaintiffs have not provided any authority

          suggesting that they have the ability to dictate the method by which a township’s political party

          selects its nominees. Under the Illinois Constitution, townships are a limited form of

          government that “shall have only powers granted by law.” Ill. Const. 1970, art. 7, § 8.

          Additionally, under the Constitution, “[t]he General Assembly shall provide by law for the

          selection of officers of the foregoing units [of local government].” Ill. Const. 1970, art. 7, § 8.

          Here, the General Assembly has done so through the provisions of the Township Code.

¶ 19         As set forth above, the legislature has made the determination that “a caucus shall be held

          by the voters of each established political party in a township to nominate its candidates for

          the various offices to be filled at the election.” 60 ILCS 1/45-10(a) (West 2018). However,

          “the township central committee of a political party composed of the elected township

          committeeman and his or her appointed precinct committeemen *** may, with respect to any

          regular township election, determine that its candidates for township offices shall be nominated

          by primary in accordance with the general election law,” rather than through a caucus. 60 ILCS


                                                        10
       No. 1-20-1182


          1/45-55 (West 2018). Under the Township Code, “[i]f the township central committee makes

          that determination, it must file a statement of the determination with the county clerk no later

          than November 15 preceding the township election.” 60 ILCS 1/45-55 (West 2018). The

          express language of the Township Code places this decision in the hands of the township

          central committee, not in anyone else. Plaintiffs cannot change this allocation of responsibility.

          See, e.g., Baldacchino v. Thompson, 289 Ill. App. 3d 104, 113 (1997) (where the electors are

          given a power under the Township Code, it is the electors, not the township’s board of trustees,

          who must exercise that power); 2000 Ill. Atty. Gen. Op. No. 00-009 (Apr. 24, 2000) (where

          the legislature has provided for the manner of selection of township officers, a township cannot

          change the manner of selection by providing for the nomination and selection of township

          officers on a nonpartisan basis).

¶ 20          Additionally, even if plaintiffs had the power to dictate the committee’s decision, we agree

          with the trial court that plaintiffs have not demonstrated that holding a caucus meeting will

          violate plaintiffs’ rights. To show a likelihood of success on the merits, a party does not have

          to meet the same burden of proof that is required at the final hearing. Ford Motor Credit Co.

          v. Cornfield, 395 Ill. App. 3d 896, 903 (2009). Instead, “a plaintiff need only raise a fair

          question as to the existence of the right which [it] claims and lead the court to believe that [it]

          will probably be entitled to the relief requested if the proof sustains [its] allegations.” (Internal

          quotation marks omitted.) Ford Motor Credit Co., 395 Ill. App. 3d at 903. However, a

          preliminary injunction “is an extraordinary remedy, and the complaint must show clearly that

          the relief sought is warranted. Allegations supporting the claim must be positive, certain, and

          precise. Mere opinion, conclusion, or belief will not suffice.” McErlean v. Harvey Area

          Community Organization, 9 Ill. App. 3d 527, 529 (1972).


                                                         11
       No. 1-20-1182


¶ 21         In the case at bar, plaintiffs’ complaint is based on opinion and speculation, both as to the

          state of the pandemic at the time of the caucus and as to defendants’ response to it. Defendants

          have clearly expressed multiple times that they have no intention of holding a caucus meeting

          that does not comply with the public health guidelines in effect at the time, whatever they may

          be. However, plaintiffs nevertheless insist that there is no way that the caucus meeting can be

          held safely. Plaintiffs, however, have provided no support for this blanket statement. Instead,

          plaintiffs continually characterize the caucus meeting as “forcing hundreds of people to

          congregate” in defiance of the governor’s orders, despite the fact that this is clearly not an

          option that defendants contemplate. We are cognizant of the fact that the ultimate rules of

          procedure to be followed at the caucus meeting are voted on by the participants in the caucus

          meeting itself, and cannot be definitely known in advance. See 60 ILCS 1/45-50(a) (West

          2018). However, the rules are initially proposed by the committee, which has represented that

          it intends to comply with all public safety guidelines. Consequently, we cannot find that the

          trial court abused its discretion in finding that plaintiffs’ general protestations are insufficient

          to show a likelihood of success on the merits.

¶ 22         We recognize, however, that plaintiffs’ rights, including their right to assemble, are

          implicated by defendants’ decision as to how to proceed. The first amendment to the United

          States Constitution provides that Congress “shall make no law *** abridging the freedom of

          speech, or of the press; or the right of people peaceably to assemble, and to petition the

          Government for a redress of grievances.” U.S. Const. amend. I. The fourteenth amendment

          makes that prohibition applicable to the states. Meyer v. Grant, 486 U.S. 414, 420 (1988); U.S.

          Const. amend. XIV. The United States Supreme Court “[has] held that the First Amendment,

          among other things, protects the right of citizens ‘to band together in promoting among the


                                                        12
       No. 1-20-1182


          electorate candidates who espouse their political views.’ ” Clingman v. Beaver, 544 U.S. 581,

          586 (2005) (quoting California Democratic Party v. Jones, 530 U.S. 567, 574 (2000)).

          Regulations burdening those rights must be carefully drafted, depending on the severity of the

          burden. See Clingman, 544 U.S. at 586-87 (“Regulations that impose severe burdens on

          associational rights must be narrowly tailored to serve a compelling state interest. [Citation.]

          However, when regulations impose lesser burdens, a State’s important regulatory interests will

          usually be enough to justify reasonable, nondiscriminatory restrictions. [Citation.]” (Internal

          quotation marks omitted.)).

¶ 23         In the case at bar, while defendants represent that they will comply with all public health

          guidelines, should they ultimately choose not to, plaintiffs would be in a position where they

          would be required to choose between their rights and their safety. While we do not anticipate

          that defendants will flout the restrictions, we certainly understand plaintiffs’ fears and

          reluctance to rely on such representations, without more. Consequently, while we affirm the

          trial court’s denial of plaintiffs’ motion for a preliminary injunction, if defendants choose to

          proceed with a caucus meeting, we order the trial court to ensure the safety of the participants

          by imposing appropriate restrictions, based on the public health guidelines in effect at the time.

          Specifically, the trial court’s order should include a requirement that defendants provide for a

          method of remote participation in the caucus meeting for those people who do not desire to be

          in attendance at a live caucus meeting. Those people who do desire to meet at an open meeting

          will have the opportunity to do so, subject to the public health guidelines in effect at the time.

          By providing both an open meeting and one through remote participation, the right to assemble

          will be satisfied. The remote participation can occur through Zoom or through similar

          technology. The court’s order must also require that defendants also ensure that any person


                                                       13
       No. 1-20-1182


          who would otherwise be entitled to participate in the caucus meeting has the ability to

          participate remotely, meaning that defendants must provide for a way for those without home

          computers or sufficient internet connections to nonetheless be able to participate and have their

          vote counted.

¶ 24                                          CONCLUSION

¶ 25         For the reasons set forth above, we affirm the trial court’s denial of plaintiffs’ motion for a

          preliminary injunction, as plaintiffs have failed to establish a likelihood of success on the

          merits. However, we order the trial court to ensure the safety of the participants by imposing

          appropriate restrictions, including requiring defendants to provide for a method of remote

          participation for those who do not desire to be at a live caucus meeting, should they choose to

          proceed with a caucus meeting, as set forth in more detail above.

¶ 26         Affirmed with instructions.




                                                       14